DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to communication filed on September 24, 2021.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the underlined structure: “a first circuit layer module disposed on the sealant and the first chip, wherein the first circuit layer module comprises a plurality of first circuit layers and a plurality of first dielectric layers, each of the first dielectric layers has a plurality of first conductive vias, each of the first circuit layers is disposed between the adjacent first dielectric layers and in contact with the first conductive vias, the bottommost first circuit layer is electrically connected to the first conductive pads through the first conductive vias; a second circuit layer module disposed on the first circuit layer module, wherein the second circuit layer module comprises a plurality of second circuit layers and a plurality of second dielectric layers, each of the second dielectric layers has a plurality of second conductive vias, each of the second circuit layers is disposed between the adjacent second dielectric layers and in contact with the second conductive vias; a second chip embedded in the second circuit layer module, the second chip having a plurality of , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: in the description of figure (9), reference number (330, and 320) are interchangeably used for circuit layers, and conductive vias, paragraph 0044.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding claim 19, the claim recites 
(a). a second circuit layer module disposed on the first circuit layer module, including the related circuit layers, dielectric layers, and via,  as recited in line 13+, are neither shown in figure 12, or described in the specification.
The figure shows, and the specification describes only one circuit layer module with two dielectric layers, the second chip is embedded in the dielectric layer of the first circuit module. The specification, at paragraph, 0037, and 0038, describes a second chip 160 disposed on the first circuit layer (154) of the first circuit layer module.
Additionally, (b) “the first circuit layers is disposed between the adjacent first dielectric layers”, line 10. However, the figure shows and the specification describes only one circuit layer, forming element, 154, labeled in figure 5, between the adjacent in dielectric layer. The circuit layer on the (174, labeled in figure 7) is not between the adjacent dielectric layers. 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 19, the structure with the second circuit layer module with related plurality of circuit layer, plurality of dielectric layer and vias, is unclear in the absence of the proper description in the specification, as well as, detail in the figure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuominen (US 2007/0206366) in view of Munakata (US 2014/0233199), Chang (US 7,507,915), Hsu (US 2008/0151518), and Hsu (US 2007/0035015, hereafter Hsu2).
Regarding claims 19, Tuominen, figure 1A-2C, discloses a package structure, comprising: a sealant (10, and 1, as element 10 comprises element 10, figure 1A, 1L); a first chip (18, one of the upper ones in the figure)) embedded in the sealant (see figure), wherein the first chip has a plurality of first conductive pads exposed through the sealant (see figure), and a sidewall and a bottom surface of the first chip are covered by the sealant (see figure); a first circuit layer module disposed on the sealant and the first chip (circuit layers above the chip 18), wherein the first circuit layer module comprises a plurality of first circuit layers and a plurality of first dielectric layers (obvious as shown in figure 1M, 1N to have the increased wiring density, additionally see explanation with respect to Munakata, Chang, and Hsu ), each of the first dielectric layers has a plurality 
Munakata, figure 10, discloses a package structure with a first chip (90) with contact pad (in the middle) embedded in a sealant including a first circuit module with via connection, and second circuit module with a second chip (the one above the first chip), including via connection from upper surface of the package structure to the bottom surface of the package structure.
Chang, figure 2F, discloses a package structure with a first chip, and second chip (23a, 23b), interconnected with respective circuit module, and both the chips connected by a through via. Chang further discloses protecting layer (27a, 27b).
Hsu, figure 3, discloses a package structure with a chip (14) with contact pad, and circuit module with a plurality of circuit layers, and a plurality of insulting layer, including interconnecting vias. Hsu further discloses a protection layer (18, 18’).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the package structure of Tuominen with multiple dielectric layers with each first circuit module and second circuit module with vias the respective dielectric layer, in order to have increased wiring layer for necessary interconnection, as well as, protection layer for protection of the surface of the conductor, as well as, insulating layer on the outer surfaces.

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuominen (US 2007/0206366) in view of Munakata (US 2014/0233199), Chang (US 7,507,915), Hsu (US 2008/0151518), and Hsu (US 2007/0035015, hereafter Hsu2).
Regarding claim 20, Tuominen, figure 1A-2C, discloses a package structure, comprising: a sealant (element 10, and 1, element 10 comprises element 10, Figure 1A, 1L); a first chip (18, one of the upper ones in the figure) embedded in the sealant (see figure), wherein the first chip has a plurality of first conductive pads exposed through the sealant (see figure), and a sidewall and a bottom surface of the first chip are covered by the sealant (see figure); a circuit layer module disposed on the sealant and the first chip (circuit layers below the first chip, wherein the circuit layer module comprises a plurality of circuit layers and a plurality of dielectric layers, each of the dielectric layers has a plurality of conductive vias, portions of the two adjacent dielectric layers are in direct  Munakata, Chang, and Hsu); a second chip (18, in the middle of figure 2C) embedded in the circuit layer module (see figure), the second chip having a plurality of second conductive pads on an upper surface of the second chip (see figure), the second chip having a bottom surface facing the first chip and being free from the second conductive pads (see figure), the second conductive pads electrically connected to the circuit layers through the conductive vias (see figures); an adhesive layer disposed between the entire bottom surface of the second chip and the uppermost circuit layer of the circuit layer module (see figure); and a protecting layer disposed on the circuit layer module, wherein the protecting layer has a plurality of openings exposing a portion of the circuit layer module (not explicitly disclosed, but a protective layer, in the form of solder mask or solder resist is old and known in the art in order to have protection of the conductor and the insulating surface for the environmental damage. Further, obvious as Tuominen, at the paragraph 0093, discloses forming a polymer layer on the surface of the circuit. Additionally, see explanation below with respect to Chang, Hsu, and Hsu2).
Munakata, figure 10, discloses a package structure with a first chip (90) with contact pad, in the middle embedded in a sealant including a first circuit module with via connection, and second circuit module with a second chip, including via connection from upper surface of the package structure to the bottom surface of the package structure.

Hsu, figure 3, discloses a package structure with a chip (14) with contact pad, and circuit module with a plurality of circuit layers, and a plurality of insulting layer, including interconnecting vias. Hsu further discloses a protection layer (18, 18’).
Hsu2, figure 6, discloses a package structure with a first chip, and a second chip, including the first chip and the second chip are connected with vias. Hsu2 further discloses a protection layer (68).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the package structure of Tuominen with multiple dielectric layers with each first circuit module and second circuit module with vias the respective dielectric layer, as taught by Munakata, Chang, and Hsu, in order to have increased wiring layer for necessary interconnection, as well as, protection layer for protection of the surface of the conductor, as well as, insulating layer on the outer surfaces.

Regarding claim 20, the modified package structure of Tuominen further discloses
wherein each of the circuit layers disposed between the two adjacent dielectric layers is in direct contact with the two adjacent dielectric layers (obvious as shown in figure, Tuominen, Munakata, Chang, and Hsu. 

Allowable Subject Matter
Claims 1-4, 6, and 14-18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally:
Regarding 19, applicant’s arguments, including annotate figure, is found not be correct. Such details were not shown in the originally submitted figure, or described in the specification. Also, annotated figure did note meets the limitation of the claims, such as the circuit layer is disposed between adjacent dielectric layer, or vias in each of the dielectric layers. 
Regarding claim 20 (and dependent claim 21), the applicant, in response filed on February 18, 2021, stated that claim reads on figure 11. The claims were withdrawn as the specie reading on figure 11 was not elected. However, in the response filed on September 24, 2021, pointed out that the claim reads on figure 12 of the elected specie, 12. 
A new Non-Final rejection issued for claims 20 and 21 to clarify the matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang (US 2009/0039523), figure 3, discloses package substrate with a first chip (12, on the bottom), a second chip (the chip above the first chip), circuit layer (16), and conductive via (18) connecting the first and the second chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / January 19, 2022